             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:17-cv-00183-MR-WCM


UNITED STATES OF AMERICA,                   )
                                            )
                             Plaintiff,     )
                                            )
     vs.                                    )
                                            )
REAL PROPERTY which is physically           )        ORDER
located at 100 Stacy Farm Road in Nebo, )
North Carolina, and more particularly       )
described in a document at Book 1177,       )
Pages 551-553 in the office of the Register )
of Deeds for McDowell County, North         )
Carolina, and at 170 and 179 Watson Road, )
Nebo, North Carolina, more particularly     )
described in a document at Book 985,        )
Pages 468-469, and Book 154, Pages          )
255-258 in the office of the Register of    )
Deeds for McDowell County, North            )
Carolina,                                   )
                                            )
                             Defendants.    )
____________________________________ )

      THIS MATTER is before the Court on the United States of America’s

Motion requesting that this Court enter an Order Dismissing Certain Real

Properties and for Forfeiture of Substitute Res, dismissing certain real

properties from this action and ordering $24,000.00 forfeited in their place.

[Doc. 24].
      On November 16, 2018, this Court entered a Consent Order for Third

Party Claims [Doc. 22], wherein Claimant Tate agreed to pay the Government

$24,000.00 as substitute res for the real properties located at 170 and 179

Watson Road, Nebo, North Carolina, more particularly identified in the

Complaint for Forfeiture in rem in this matter. Pursuant to the Order, the

Government agreed that, upon payment of the $24,000.00, the Government

would request that this Court dismiss the so-called Watson Road Properties

from this action.    The Government has now received the agreed-upon

payment from Claimant Tate. [Doc. 23].

      IT IS, THEREFORE, ORDERED that the Government’s Motion [Doc. 24]

is GRANTED, and the $24,000.00 payment by Claimant Tate is forfeited as a

substitute res for 170 and 179 Watson Road, Nebo, North Carolina.

      IT IS FURTHER ORDERED that the real properties at 170 and 179

Watson Road, Nebo North Carolina are hereby DISMISSED from this

forfeiture action.

      IT IS SO ORDERED.




                                    2
